Citation Nr: 1144315	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-27 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left testicular atrophy.  

2.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with esophagitis.  

3.  Entitlement to service connection for low back disability.  

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1992 and from March 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the RO, in pertinent part, granted service connection for small hiatal hernia with minimal esophagitis and assigned an initial noncompensable rating, granted service connection for left testicular atrophy and assigned a noncompensable rating and denied entitlement to service connection for low back disorder.  

While the appeal was pending, the RO issued a June 2009 rating decision which assigned a 10 percent evaluation for the Veteran's service-connected hiatal hernia with esophagitis.  As the 10 percent rating does not represent the highest possible benefit the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left testicle is atrophic.  The Veteran's right testicle is not atrophic.   

2.  The medical and other evidence of record reflects that the Veteran's hiatal hernia with esophagitis disability is manifested by abdominal pain that radiates into the chest, with associated regurgitation and belching and a feeling of fullness, arm pain and numbness, but is not productive of considerable or severe impairment of health.  

3.  The Veteran has lost use of a creative organ as a result of erectile dysfunction associated with his service-connected left testicular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria a compensable rating for left testicular atrophy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7523 (2011).

2.  The criteria a rating in excess of 10 percent for hiatal hernia with esophagitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

3.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(k) (West 2002) for loss of use of a creative organ is established.  38 C.F.R. § 3.350(a)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Prior to the initial adjudication of the Veteran's claims for service connection, he was provided notice of the VCAA in a December 2006 letter.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also contained information pertaining to the downstream disability rating and effective date elements of his claims. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes service treatment records, personnel and service department records, VA outpatient treatment reports, private medical records, examination reports and written statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011). 

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

1.  Left Testicle

The Veteran's service-connected left testicular atrophy is currently evaluated as noncompensably disabling under Diagnostic Code 7523.  Diagnostic Code 7523 provides a noncompensable (0 percent) rating for complete atrophy of one testicle, and a maximum 20 percent rating for complete atrophy of both testicles.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523.  

A September 2007 VA examination report shows that the Veteran complained of pain in the left testicle which radiates to his left lower abdomen and left groin.  The examiner indicated that recently, erectile dysfunction has been added to this.  Meaning that the penis no longer gets as hard as it should.  The examiner noted that his erectile dysfunction has nothing to do with the testicle pain.  The Veteran did not mention fatigue, vomiting, or weight loss and he is not lethargic.  The urinary stream is normal throughout the day and night.  He does not have any pain on urination.  The urinary stream itself is also normal.  There is no incontinence.  There have been no recent treatments or surgeries of the urogenital tract.  There have also not been any urinary tract infections or kidney or bladder stones.  Upon physical examination, there was no visible edema.  Inspection of the penis and lymph nodes was without finding.  The right testicle was of normal size and consistency and was not painful.  The left testicle was atrophic, very painful but without any indication of spermatocele, hydrocele, or a left testicle tumor.  The cremaster reflex is elicitable on both sides.  The Veteran was diagnosed with painful testicular atrophy, recurrent pains in the left groin with radiation to the lower left abdomen and erectile dysfunction.  The examiner commented that the erectile dysfunction was connected to testicle pains.  

An April 2008 examination report shows that the Veteran reported left testicular pain for the past 30 years.  He denied gross hematuria, urinary tract infection, or history of kidney stones.  Penis was normal with no lesions.  

The record medical evidence shows that the Veteran has sought treatment for pain to the left testicle on numerous occasions.  An April 2009 private treatment record shows that the Veteran was seen in the urology clinic for complains of left testicular discomfort.  It was noted that the Veteran's testicular pain was refractory to medical management.  Private treatment records show that in August 2009 the Veteran was noted to have 40 years of pain in the left testicle with radiation into the interior side of both thighs, no sensibility disturbances.  It was noted that there was no increase of symptoms under strain but an increase in symptoms with prolonged standing.  All examinations, urology, NMR, etc, were unremarkable.  An October 2009 note shows that the testicular pain was persistent and he experiences occasional pulling pain on the inside of both thighs.  A January 2010 note shows that there was radiation of pain at the inside of the left leg into the calf with no accompanying sensibility disturbances.  

A February 2002 letter from the Veteran's private doctor indicates that the injury sustained to the Veteran's left testicle in 1977 is causing enormous pain and swelling and the Veteran shouldn't be standing during work for longer than 1 hour and must avoid carrying any heavy loads (20 pounds and up) for at least six months to ease the pain and swelling.   

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's left testicular atrophy, since service connection.  In this regard the Board notes that rating criteria does not provide for a higher compensable rating unless there is evidence of atrophy of both testicles.  The Board has considered all other potentially applicable diagnostic codes but none provide the Veteran with a higher compensable rating.  

The Board notes that in considering the Veteran's claim for left testicular atrophy, the RO did not consider the possible applicability of SMC for loss of use of a creative organ under 38 C.F.R. § 3.350, although the Veteran did not submit a claim for that benefit, a note to Diagnostic Code 7523 directs the rater to review the claim for entitlement to SMC under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115(b), Footnote 1.  The Court has held that a request for an increase in benefits involving a creative organ is an inferred claim for special monthly compensation regardless of whether the issue is raised by the veteran.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

The Board notes that SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

VA Manual M21-MR, Part IV, subpart ii, Chapter 2, Section H, addresses SMC  awards based on loss of or loss of use of a creative organ.  The section directs VA that if the medical evidence of record shows the loss of erectile power secondary to a disease process, such as diabetes or multiple sclerosis, in a male veteran, then special monthly compensation based on loss of or loss of use of a creative organ is warranted. 

The evidence overall shows that the Veteran has erectile dysfunction stemming from his service connected left testicle disability.  Specifically, an August 2007 urological examination report shows that the Veteran was diagnosed with erectile dysfunction that is connected to his testicle pains.  Given this diagnosis, the Board finds that he is additionally entitled to special monthly compensation for loss of use of a creative organ at the rate provided by 38 U.S.C.A. § 1114(k).  See 38 C.F.R. § 3.350(a)(1) and § 4.115(b) (Note 1). 

2.  Hiatal Hernia

The Veteran's hiatal hernia has been rated as 10 percent disabling under Diagnostic Code 7346.  Under Diagnostic Code 7346, a maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent evaluation is assignable when there are two or more symptoms for the 30 percent evaluation of less severity.  Id.  

Private treatment records dated in January and March 2007 show that the Veteran had no polyphagia.  No nausea, vomiting, abdominal pain, or melena.  In addition, no diarrhea and no constipation were noted.  

An August 2007 medical examination report shows that the Veteran was diagnosed with a small hiatal hernia, minimal esophagitis.  No evidence of higher-grade inflammation or florid ulcer.  The examiner indicated that on the basis of the present findings, the described reflux disease may be classed as slight.  

An October 2007 private treatment record shows that the Veteran was diagnosed with diffuse struma and reflux-related laryngitis.  It was noted that the Veteran increased his reflux medication and the pain symptoms and findings improved.  

An April 2008 private treatment record shows that the Veteran gave a medical history of reflux and gastritis.  

A May 2008 private treatment record shows that the Veteran complained of years of epigastric burning abdominal pain that radiates into the chest, with associated regurgitation and belching and a feeling of fullness.  No unexplained weight loss, no melena, but with intermittent solid food dysphagia.  The Veteran was assessed with esophageal reflux.  Biopsies showed GERD.  No Barrett's.  No gastritis.  Lab work unremarkable.  

A May 2008 esophagogastroduodenoscopy shows that the Veteran was prescribed Nexium daily.  

A September 2008 private treatment record shows that the Veteran complained of chest pain with arm numbness.  

A May 2009 written statement from the Veteran shows that he reported great pain in the stomach and down his left arm due to his hiatal hernia.  

After reviewing the medical evidence of record the Board has determined that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service connected hiatal hernia with esophagitis.  The record evidence shows that the Veteran has experienced symptoms of epigastric burning abdominal pain that radiates into the chest, with associated regurgitation and belching and a feeling of fullness.  He has also reported arm pain and numbness.  The Board finds that a 10 percent rating more nearly approximates the Veteran's disability as his symptoms are not productive of considerable or severe impairment of health.  Notably, the August 2007 examining doctor characterized his disability as slight.  In addition, the evidence does not show that the Veteran experiences vomiting, material weight loss, and hematemesis or melena with moderate anemia which would warrant a higher rating.  

Based upon these findings, and following a full review of the record, the Board has determined that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 10 percent.  Since grant of service connection, the Veteran's hiatal hernia has been no more than 10 percent disabling, therefore the requirements for a rating of 30 or 60 percent have not been met.  As the Board finds that the record presents no basis for an assignment of more than a 10 percent rating, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10. 

Also considered by the Board is whether the Veteran's hiatal hernia warrants referral for extra-schedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his disability reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 10 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his hiatal hernia results in interference with employment. 

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran reported no previous c hospitalizations or emergency room visits for his disability.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to an initial compensable rating for service-connected left testicular atrophy is denied.  

Entitlement to a rating in excess of 10 percent for hiatal hernia with esophagitis is denied.  

Entitlement to special monthly compensation based on loss of use of a creative organ is granted, subject to the controlling laws and regulations governing the award of monetary benefits. 



REMAND

The Board has determined that further development of the Veteran's claim is warranted.  With respect to the Veteran's service-connection claim, the Board has determined that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any low back disorder found. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this instance there is evidence of a current disability, as a private medical record shows that the Veteran was diagnosed with degenerative lumbar syndrome in August 2009.  A review of the claims file shows that the Veteran was diagnosed with lumbar strain and mild back strain while serving on active duty.  Thus, there is evidence of an in-service injury to the low back.  The Veteran has also provided lay testimony that his low back condition began while serving on active duty.  

There is no medical opinion of record which speaks to the etiology of the Veteran's claimed low back disorder.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his low back disorder. 

Under 38 C.F.R. § 3.321(b)(1) (2011), an extraschedular rating may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In this case, the Veteran indicated, in a March 2011 written statement, that his service-connected left testicular atrophy has caused interference with his employment such that it restricts his ability to find work in some field of occupation.  In addition, the Veteran contended that his impairment is not adequately covered by the rating schedule.  Therefore, the record reasonably raises the question of whether the Veteran's disability has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original).  Thus, the Board determines that remand for consideration of the issues of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.

In order to give the Veteran every consideration with respect to the present appeal, and to ensure full compliance with due process requirements in light of the holdings of the Court and the VA General Counsel, it is the opinion of the Board that additional development of the record is required.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.  

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current low back disorder found to include all orthopedic and neurological manifestations.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any low back disorder found on examination. With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was incurred in or aggravated by the Veteran's period of active duty.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's lay statement and service medical records. 

After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  The RO should consider whether the criteria for submission for assignment of an extraschedular rating for disabilities of the right shoulder and bilateral knees, pursuant to 38 C.F.R. § 3.321(b)(1) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  

If any determination remains unfavorable to the Veteran, he and any representative of record should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


